Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 3/11/22, Applicant amended claims 1, 4-5, 7-10, 15-16, 18-19, and 26, canceled claims 12 and 23, and added new claims 27-28.  Claims 1, 4-11, 13-16, 18-19, 21-22, and 24-28 are presented for examination.

Rejections under 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11, 13-15, 21-22, 24-25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Avedissian (US 20160205431), hereafter known as Avedissian in view of Jackson et al (US 20180293669), hereafter known as Jackson and further in view of Arkin et al (US 20150317395), hereafter known as Arkin.
With respect to claim 1, Avedissian teaches:
receiving a new user-generated review posted by a user to an online platform, the new user-generated review being accessible via a network (paragraph 0097 figure 16 106 user uploads video reviews);
receiving, from a client device, a search query to search within a plurality of user-generated reviews relating to a plurality of entities, the plurality of user-generated reviews being stored as a corpus of documents that are indexed and searchable (paragraph 0181 receive search query to search video reviews, paragraph 0073 reviews in documents, paragraph 0069 videos stored in distributed database or other stores, paragraph 0215 storage is indexed and searchable);
searching, in response to the search query, to identify a set of user-generated reviews from the plurality of user-generated reviews that correspond to one or more search terms of the search query, the set of user-generated reviews including a user-generated review for a first entity and a user-generated review for a second entity, the first entity being different than the second entity (paragraph 0181 figure 15 identify set of reviews matching search, can search by product or brand 1506, receive reviews for different entities/brands); and 
providing at least a portion of the user-generated review for the first entity and at least a portion of the user-generated review for the second entity for simultaneous display on a comparison layout of a user interface of the client device (paragraph 0181 figure 15 portions of multiple reviews displayed simultaneously 1508).
Avedissian does not teach:
searching, by a web crawler, for the new user-generated review to obtain content about the new user-generated review; 
updating, by an indexing engine, an inverted index to add the new user-generated review using the content about the new user-generated review; and 
searching, in response to the search query, the inverted index that associates at least one of terms, phrases, or n-grams with the documents to identify.
Jackson teaches an inverted index in storing records on service providers that include user reviews of said service providers (paragraph 0003) wherein said reviews are stored in a Lucene system which is known in the art to use inverted indexes (paragraph 0063, also see NPL article on Lucene storage by Benedetti, from Examiner’s 12/13/21 office action).  It would have been obvious to have combined the use of reviews for service providers stored with an inverted index for searching as in Jackson with the techniques for searching for reviews in storage by search terms described in Avedissian to enable faster searching if reviews for users.
Arkin teaches searching, by a web crawler, for the new user-generated review to obtain content about the new user-generated review (paragraph 0038 crawler finds reviews at a website); and 
updating, by an indexing engine, an inverted index to add the new user-generated review using the content about the new user-generated review (paragraph 0038 add review to search index).
It would have been obvious to have combined the web crawler functionality of Arkin with the techniques for searching in Avedissan and inverted index in Jackson so a user stays up to date on businesses selling products of interest to a user.
With respect to claim 4, all the limitations in claim 1 are addressed by Avedissian, Arkin, and Jackson above.  Avedissian also teaches:
obtaining a first textual snippet from the user-generated review for the first entity, the first textual snippet highlighting the one or more search terms of the search query (paragraph 0065 reviews snippets of items in videos, paragraph 0015 first tag as snippet is textual and searchable so highlighting search terms); and 
obtaining a second textual snippet from the user-generated review for the second entity, the second textual snippet highlighting the one or more search terms of the search query (paragraph 0065 reviews snippets of items in videos, paragraph 0015 second tag as snippet is textual and searchable so highlighting search terms), 
wherein the first textual snippet and the second textual snippet are configured to be simultaneously displayed on the client device (figure 15 videos displayed 1508, paragraph 0183 tags shown in reviews 1510).
With respect to claim 5, all the limitations in claim 1 are addressed by Avedissian, Arkin, and Jackson above.  Avedissian also teaches providing entire textual contents of the user-generated review for the first entity in response to receipt of a user-provided action taken with respect to the first snippet (paragraph 0065 user can view entire video or click to view a timestamp to view a section of it on a particular product, paragraphs 0015, 0082 displaying tags of searched reviews).
With respect to claim 6, all the limitations in claim 1 are addressed by Avedissian, Arkin, and Jackson above.  Avedissian also teaches:
generating a list of entities based on each entity’s user-generated reviews relevance to the one or more search terms (figure 15 1506 list of entities/brands for videos shown in search results); and 
providing portions of the user-generated reviews for the list of entities in the comparison layout on the user interface of the client device (figure 15 1508 providing video portions of user-generated reviews).
With respect to claim 7, all the limitations in claim 1 are addressed by Avedissian,. Arkin, and Jackson above.  Avedissian also teaches:
receiving a second search query to search the plurality of user-generated reviews, the second search query including one or more search terms different from the one or more search terms of the search query (repetition of step in 1st limitation claim 1); 
obtaining, in response to the second search query, a new set of user-generated reviews from the plurality of user-generated reviews that correspond to the one or more search terms of the second search query, the new set of user-generated reviews including reviews about new entities (repetition of step in 2nd limitation claim 1); and 
providing portions of the new set of user-generated reviews on the user interface such that the comparison layout is repopulated with the new entities along with portions from the new set of user-generated reviews that correspond to the one or more search terms of the second search query (repetition of step in 3rd limitation claim 1).
With respect to claim 8, all the limitations in claim 1 are addressed by Avedissian, Arkin, and Jackson above.  Avedissian also teaches:
Receiving a user-provided action taken with respect to a selectable keyword included within the user-generated review for the first entity (figure 15 user selecting tags from video in 1510, also paragraph 0187 figure 20); 
obtaining a new set of user-generated reviews from the plurality of user-generated reviews that correspond to the selectable keyword, the new set of user-generated reviews including reviews about new entities (paragraph 0187 selecting video corresponding to tags); and 
providing portions of the new set of user-generated reviews on the user interface such that the comparison layout is repopulated with the new entities along with portions of the new set of user-generated reviews that correspond to the selectable keyword (paragraph 0189 figure 20 2010 provide portions of reviews for example review frames).
With respect to claim 9, all the limitations in claim 1 are addressed by Avedissian, Arkin, and Jackson above.  Avedissian also teaches:
receiving receipt of a user-provided action taken with respect to the second entity to remove the second entity from the comparison layout (paragraph 0187 selecting a tag for an entity 1506, removing reviews not for entity); 
identifying, in response to the receipt of the user-provided action, a third entity as a suggested option (paragraph 0187 identify reviews corresponding to subcategory for entity); and 
providing, in replacement of the second entity, at least a portion of a user-generated review for the third entity as the suggested option for display on the comparison layout (paragraph 0187 populating display with other reviews corresponding to subcategory for entity).
With respect to claim 21, all the limitations in claim 1 are addressed by Avedissian, Arkin, and Jackson above.  Avedissian also teaches ranking the set of user-generated reviews based on occurrence of the one or more search terms within the set of user-generated reviews and at least one other signal derived from the set of user-generated reviews (paragraph 0112 sorting results by relevance to a search term or another relevance criterion such as the date the review was posted).
With respect to claim 22, all the limitations in claims 1 and 21 are addressed by Avedissian, Arkin, and Jackson above.  Avedissian also teaches wherein the at least one other signal includes review quality, review length, or a time in which a respective user-generated review was posted (paragraph 0112 sorting results by relevance to a search term or another relevance criterion such as the date the review was posted).
With respect to claim 28, all the limitations in claim 1 are addressed by Avedissian, Arkin, and Jackson above.  Avedissian also teaches ranking the set of user-generated reviews based on occurrence of the one or more search terms within the set of user-generated reviews and at least one other signal derived from the set of user-generated reviews, the at least one other signal including a quality of a respective user- generated review (paragraph 0109 criteria include quality of visual, audio, speech in review, usefulness of review as quality of a review, paragraph 0186 sorting according to criteria, also including quality measures like popularity, relevancy of review).

Claims 16, 18-19, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Avedissian and Jackson in further view of Gable.
With respect to claim 16, Avedissian teaches:
receiving a primary search query to search of corpus of entities  (figure 15 1506 list of brands/entities generated, separate from query for searched reviews, also paragraphs 0208, 0210 figure 23 optionally displaying brand/entity list in reviews 2302);
obtaining, in response to the primary search query, a search result including a list of entities that are responsive to the primary search query (paragraph 0181 figure 15 1506 showing list of entities responsive to search result);
receiving a secondary search query to search a plurality of user-generated reviews for the list of entities such that the secondary search query functions as a filter on the search result, the secondary search query including one or more search terms entered by a user (paragraph 0181 figure 15 identify set of reviews matching search, can search further by product or brand 1506, receive reviews for different entities/brands), the plurality of user-generated reviews being stored as a corpus of documents that are indexed and searchable (paragraph 0073 reviews in documents, paragraph 0069 videos stored in distributed database or other stores, paragraph 0215 storage is indexed and searchable);
searching, in response to the secondary search query, to identify a set of user-generated reviews associated with the list of entities from the plurality of user-generated reviews (paragraph 0181 figure 15 identify set of reviews matching search, can search by product or brand 1506, receive reviews for different entities/brands); 
Avedissian does not teach an inverted index that associates at least one of terms, phrases, or n-grams with the documents; and 
providing a comparison layout of a user interface of a client device, the comparison layout includes a first column that corresponds to a first entity of the list of entities and a second column that corresponds to a second entity of the list of entities, the first column being populated with first user-generated reviews about the first entity that meet the one or more search terms of the secondary search query, the second column being populated with second user-generated reviews about the second entity that meet the one or more search terms of the secondary search query. 
Jackson teaches an inverted index that associates at least one of terms, phrases, or n-grams with the documents in storing records on service providers that include user reviews of said service providers (paragraph 0003) wherein said reviews are stored in a Lucene system which is known in the art to use inverted indexes (paragraph 0063, also see NPL article on Lucene storage by Benedetti, from Examiner’s 12/13/21 office action).  It would have been obvious to have combined the use of reviews for service providers stored with an inverted index for searching as in Jackson with the techniques for searching for reviews in storage by search terms described in Avedissian to enable faster searching if reviews for users.
Gable teaches providing a comparison layout of a user interface of a client device, the comparison layout includes a first column that corresponds to a first entity of the list of entities and a second column that corresponds to a second entity of the list of entities, the first column being populated with first user-generated reviews about the first entity that meet the one or more search terms of the secondary search query, the second column being populated with second user-generated reviews about the second entity that meet the one or more search terms of the secondary search query (figure 15 showing different columns of reviews/opinions on a topic for different categories/perspectives).  It would have been obvious to have combined this particular manner of displaying data with the techniques in Avedissian, Arkin, and Jackson so reviews would be displayed by product, brand etc. as for example in Avedissian figure 15 as a design choice as the same informational value for users is achieved and the differences between a row and column display are aesthetic and this obvious per MPEP 2144.04(I).
With respect to claim 18, all the limitations in claim 16 are addressed by Avedissian, Jackson, and Gable above.  Avedissian also teaches providing first textual snippets of the first user-generated reviews and second textual snippets for the second user-generated reviews for simultaneous display on the comparison layout (paragraphs 0015, 0082 textual snippets as tags of reviews displayed with reviews in figure 15, described in paragraph 0183).
With respect to claim 19, all the limitations in claims 16 and 18 are addressed by Avedissian, Jackson, and Gable above.  Avedissian also teaches:
receiving a user-provided action taken with respect to a selectable keyword included within one of the first textual snippets (repetition of step receiving a primary search query in claim 16); 
obtaining a new set of user-generated reviews from the plurality of user-generated reviews that correspond to the selectable keyword, the new set of user-generated reviews including reviews about a new list of entities (repetition of obtaining a set of user-generated reviews in claim 16); and 
providing textual snippets of the new set of user-generated reviews on the user interface such that the comparison layout is updated with the new list of entities along with the textual snippets of the new set of user-generated reviews that correspond to the selectable keyword (figure 15 showing textual tag snippets in user reviews on layout provided by Gable per claim 16).
With respect to claim 26, all the limitations in claim 1 are addressed by Avedissian, Jackson, and Gable above.  Avedissian also teaches ranking the list of entities based on each entity's user-generated reviews relevance to the one or more search terms included within the secondary search query (paragraph 0112 sorting reviews based on relevance to search terms and tags in the reviews).

Claims 10-11, 13-15, ad 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Avedissian, Arkin, and Jackson.
With respect to claim 10, Avedissian teaches:
receiving a new user-generated review posted by a user to an online platform, the new user-generated review being accessible via a network (paragraph 0097 figure 16 106 user uploads video reviews);
receiving, from a client device, a search query to search within a plurality of user- generated reviews relating to a plurality of entities (paragraph 0181 receive search query to search video reviews), the plurality of user-generated reviews being stored as a corpus of documents that are indexed and searchable (paragraph 0073 reviews in documents, paragraph 0069 videos stored in distributed database or other stores, paragraph 0215 storage is indexed and searchable);
searching to identify a set of user-generated reviews from the plurality of user-generated reviews that correspond to the one or more search terms of the search query (paragraph 0181 figure 15 identify set of reviews matching search, can search by product or brand 1506, receive reviews for different entities/brands);
generating a list of entities based on the set of user-generated reviews, the list of entities including a first entity and a second entity, the second entity being different from the first entity (figure 15 1506 list of entities/brands for videos shown in search results); and 
providing the list of entities for display on a user interface of the client device (figure 15 1508 providing video portions of user-generated reviews); and 
ranking the list of entities based on each entity's user-generated reviews relevance to the one or more search terms included within the search query (paragraph 0112 sorting results by relevance to a search term).
Avedissian does not teach:
searching, by a web crawler, for the new user-generated review to obtain content about the new user-generated review; 
updating, by an indexing engine, an inverted index to add the new user-generated review using the content about the new user-generated review; and 
searching, in response to the search query, the inverted index that associated with at least one of terms, phrases, or n-grams with the documents.
Jackson teaches an inverted index in storing records on service providers that include user reviews of said service providers (paragraph 0003) wherein said reviews are stored in a Lucene system which is known in the art to use inverted indexes (paragraph 0063, also see NPL article on Lucene storage by Benedetti, from Examiner’s 12/13/21 office action).  It would have been obvious to have combined the use of reviews for service providers stored with an inverted index for searching as in Jackson with the techniques for searching for reviews in storage by search terms described in Avedissian to enable faster searching if reviews for users.
Arkin teaches searching, by a web crawler, for the new user-generated review to obtain content about the new user-generated review (paragraph 0038 crawler finds reviews at a website); and 
updating, by an indexing engine, an inverted index to add the new user-generated review using the content about the new user-generated review (paragraph 0038 add review to search index).
It would have been obvious to have combined the web crawler functionality of Arkin with the techniques for searching in Avedissan and inverted index in Jackson so a user stays up to date on businesses selling products of interest to a user.
With respect to claim 11, all the limitations in claim 10 are addressed by Avedissian, Arkin, and Jackson above.  Avedissian also teaches wherein the search query is a filter on a search of entities (paragraphs 0208, 0210 optionally displaying list of entities/brands/merchants 2302A, which is filtered from search).
With respect to claim 13, all the limitations in claim 10 are addressed by Avedissian, Arkin, and Jackson above.  Avedissian also teaches wherein the list of entities are ranked based on at least one other signal derived from the set of user-generated reviews (paragraph 0112 sorting results by relevance to a search term or another relevance criterion such as the date of the review).
With respect to claim 14, all the limitations in claim 10 are addressed by Avedissian, Arkin, and Jackson above.  Avedissian also teaches wherein the set of user-generated reviews includes first user-generated reviews for the first entity and second user-generated reviews for the second entity, wherein the method further includes: providing snippets of the first user-generated reviews and for the second user-generated reviews for simultaneous display on a comparison layout of the user interface of the client device  (paragraph 0065 first and second snippets of reviews of items in videos).
With respect to claim 15, all the limitations in claims 10 and 14 are addressed by Avedissian, Arkin, and Jackson above.  Avedissian also teaches receiving receipt of a user-provided action taken with respect to a selectable keyword included within one of the snippets (paragraph 0082 receive search query for a provided review); 
obtaining a new set of user-generated reviews from the plurality of user-generated reviews that correspond to the selectable keyword, the new set of user-generated reviews including reviews about a new list of entities (paragraph 0082 obtaining a new set of reviews corresponding to said search); and 
providing snippets of the new set of user-generated reviews on the user interface such that the comparison layout is updated with the new list of entities along with the snippets of the new set of user-generated reviews that correspond to the selectable keyword (paragraph 0082 providing layout of new set of reviews from said search). 
With respect to claim 24, all the limitations in claim 10 are addressed by Avedissian, Arkin, and Jackson above.  Avedissian does not teach:
displaying a location of the first entity and a location of the second entity on an interactive map; 
displaying an indication of at least one first user-generated review in a location within a first threshold distance from the location of the first entity; and 
displaying an indication of at least one second user-generated review in a location within a second threshold distance from the location of the second entity.
Jackson teaches these things:
displaying a location of the first entity and a location of the second entity on an interactive map (paragraph 0075 map of service providers with reviews); 
displaying an indication of at least one first user-generated review in a location within a first threshold distance from the location of the first entity (paragraph 0075 display reviews, can zoom into a region, threshold would be that region); and 
displaying an indication of at least one second user-generated review in a location within a second threshold distance from the location of the second entity (repetition of second limitation paragraph 0075).
It would have been obvious to have combined this mapping functionality in Jackson with the techniques for searching reviews in Avedissian and Arkin to provide more information about reviews and service providers to users so user can take advantage of a possible proximity to a service provider, making the combination more user-friendly.
With respect to claim 25, all the limitations in claim 10 are addressed by Avedissian, Arkin, and Jackson above.  Avedissian also teaches ranking the set of user-generated reviews based on occurrence of the one or more search terms within the set of user-generated reviews and at least one other signal derived from the set of user-generated reviews, wherein the at least one other signal includes review quality, review length, or a time in which a respective user-generated review was posted (paragraph 0112 sorting results by relevance to a search term or another relevance criterion such as the date the review was posted).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Avedissian, Jackson, and Arkin, and further in view of Gable (US 9,285,973).
With respect to claim 27, all the limitations in claim 1 are addressed by Avedissian, Arkin, and Jackson above.  Avedissian teaches entities and reviews being displayed in rows (figure 15) but the combination of Avedissian, Arkin, and Jackson does not teach wherein the comparison layout includes a first column that corresponds to the first entity and a second column that corresponds to the second entity, the first column being populated with user-generated reviews about the first entity that meet the one or more search terms of the search query, the second column being populated with user-generated reviews about the second entity that meet the one or more search terms of the search query.  Gable teaches this in figure 15 showing different columns of reviews/opinions on a topic for different categories/perspectives.  It would have been obvious to have combined this particular manner of displaying data with the techniques in Avedissian, Arkin, and Jackson so reviews would be displayed by product, brand etc. as for example in Avedissian figure 15 as a design choice as the same informational value for users is achieved and the differences between a row and column display are aesthetic and this obvious per MPEP 2144.04(I).





Responses to Applicant’s Remarks
	Regarding rejections of claims 10-11, 13-15, and 25 under 35 U.S.C. 102 by Avedissian, rejections under 35 U.S.C. 103 of claims 1, 4-9, 12, 16, 18-19, 21-22, 24, and 26 by Avedissian in view of Jackson, and claim 23 by Avedissian and Jackson in further view of Arkin, Applicant’s amendments of a comparison layout interface overcomes Avedissian’s, Arkin’s, and Jackson’s teachings.  Examiner conducted another search of the prior art and found Gable, which Examiner believes teaches the claims as shown in the new rejections above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        5/24/22